m By the Court.
Since the defendant offers to pay the money into court, it would be wrong in the court not to hold him thereto. When the merits of the cause are sworn to be with the party who seeks for a reconsideration of the case in this court, and it clearly appears that without any latches on his part, and lay events not within his control, he has been disabled from praying the appeal in due time, so as to prevent the issuing of the execution, this court will relieve against the accident, if the applicant be ready to place his adversary in as safe a situation, as if the application had been made below in due time.
Motion allowed.